Exhibit 10.1

 

OPTIONSXPRESS HOLDINGS, INC.

 

2005 EMPLOYEE STOCK PURCHASE PLAN

 

(as amended and restated May 12, 2005)

 

--------------------------------------------------------------------------------


 

Table of Contents

 

1.

 

Purpose

 

 

 

 

 

2.

 

Definitions

 

 

 

 

 

3.

 

Eligibility

 

 

 

 

 

4.

 

Offering Periods

 

 

 

 

 

5.

 

Participation

 

 

 

 

 

6.

 

Plan Contributions

 

 

 

 

 

7.

 

Grant of Option

 

 

 

 

 

8.

 

Exercise of Options

 

 

 

 

 

9.

 

Issuance of Shares

 

 

 

 

 

10.

 

Participant Accounts

 

 

 

 

 

11.

 

Designation of Beneficiary

 

 

 

 

 

12.

 

Transferability

 

 

 

 

 

13.

 

Withdrawal; Termination of Employment

 

 

 

 

 

14.

 

Common Stock Available under the Plan

 

 

 

 

 

15.

 

Administration

 

 

 

 

 

16.

 

Amendment, Suspension, and Termination of the Plan

 

 

 

 

 

17.

 

Notices

 

 

 

 

 

18.

 

Expenses of the Plan

 

 

 

 

 

19.

 

No Employment Rights

 

 

 

 

 

20.

 

Applicable Law

 

 

 

 

 

21.

 

Additional Restrictions of Rule 16b-3

 

 

 

 

 

22.

 

Effective Date

 

 

2

 

--------------------------------------------------------------------------------


 

OPTIONSXPRESS HOLDINGS, INC.

2005 EMPLOYEE STOCK PURCHASE PLAN

 


1.                                       PURPOSE. THE PURPOSE OF THE PLAN IS TO
PROVIDE INCENTIVE FOR PRESENT AND FUTURE EMPLOYEES OF THE COMPANY AND ANY
DESIGNATED SUBSIDIARY TO ACQUIRE A PROPRIETARY INTEREST (OR INCREASE AN EXISTING
PROPRIETARY INTEREST) IN THE COMPANY THROUGH THE PURCHASE OF COMMON STOCK. IT IS
THE COMPANY’S INTENTION THAT THE PLAN QUALIFY AS AN “EMPLOYEE STOCK PURCHASE
PLAN” UNDER SECTION 423 OF THE CODE. ACCORDINGLY, THE PROVISIONS OF THE PLAN
SHALL BE ADMINISTERED, INTERPRETED AND CONSTRUED IN A MANNER CONSISTENT WITH THE
REQUIREMENTS OF THAT SECTION OF THE CODE.


 


2.                                       DEFINITIONS.

 


(A)                                  “BOARD” MEANS THE BOARD OF DIRECTORS OF THE
COMPANY.


 


(B)                                 “CODE” MEANS THE INTERNAL REVENUE CODE OF
1986, AS AMENDED, AND ANY SUCCESSOR THERETO.


 


(C)                                  “COMMITTEE” MEANS THE COMMITTEE APPOINTED
BY THE BOARD TO ADMINISTER THE PLAN AS DESCRIBED IN SECTION 15 OF THE PLAN OR IF
NO SUCH COMMITTEE IS APPOINTED, THE BOARD.


 


(D)                                 “COMMON STOCK” MEANS THE COMPANY’S COMMON
STOCK, PAR VALUE $0.0001 PER SHARE, AFTER GIVING EFFECT TO THE COMPANY’S COMMON
STOCK SPLIT IN CONNECTION WITH THE COMPANY’S PLANNED INITIAL PUBLIC OFFERING
(THE “COMMON STOCK SPLIT”).  ALL COMMON STOCK SHARE NUMBERS SET FORTH IN THIS
PLAN REFER TO NUMBERS OF SHARES OF COMMON STOCK AFTER GIVING EFFECT TO THE
COMMON STOCK SPLIT.


 


(E)                                  “COMPANY” MEANS OPTIONSXPRESS HOLDINGS,
INC., A DELAWARE CORPORATION.


 


(F)                                    “COMPENSATION” MEANS, WITH RESPECT TO
EACH PARTICIPANT FOR EACH PAY PERIOD, THE FULL BASE SALARY AND OVERTIME PAID TO
SUCH PARTICIPANT BY THE COMPANY OR A DESIGNATED SUBSIDIARY. EXCEPT AS OTHERWISE
DETERMINED BY THE COMMITTEE, “COMPENSATION” DOES NOT INCLUDE: (I) BONUSES OR
COMMISSIONS, (II) ANY AMOUNTS CONTRIBUTED BY THE COMPANY OR A DESIGNATED
SUBSIDIARY TO ANY PENSION PLAN, (III) ANY AUTOMOBILE OR RELOCATION ALLOWANCES
(OR REIMBURSEMENT FOR ANY SUCH EXPENSES), (IV) ANY AMOUNTS PAID AS A STARTING
BONUS OR FINDER’S FEE, (V) ANY AMOUNTS REALIZED FROM THE EXERCISE OF ANY STOCK
OPTIONS OR INCENTIVE AWARDS, (VI) ANY AMOUNTS PAID BY THE COMPANY OR A
DESIGNATED SUBSIDIARY FOR OTHER FRINGE BENEFITS, SUCH AS HEALTH AND WELFARE,
HOSPITALIZATION AND GROUP LIFE INSURANCE BENEFITS, OR PERQUISITES, OR PAID IN
LIEU OF SUCH BENEFITS, OR (VII) OTHER SIMILAR FORMS OF EXTRAORDINARY
COMPENSATION.


 


(G)                                 “CONTINUOUS STATUS AS AN EMPLOYEE” MEANS THE
ABSENCE OF ANY INTERRUPTION OR TERMINATION OF SERVICE AS AN EMPLOYEE. CONTINUOUS
STATUS AS AN EMPLOYEE SHALL NOT BE CONSIDERED INTERRUPTED IN THE CASE OF A LEAVE
OF ABSENCE AGREED TO IN WRITING BY THE COMPANY OR THE DESIGNATED SUBSIDIARY THAT
EMPLOYS THE EMPLOYEE, PROVIDED THAT SUCH LEAVE IS FOR A PERIOD OF NOT MORE THAN
90 DAYS OR REEMPLOYMENT UPON THE EXPIRATION OF SUCH LEAVE IS GUARANTEED BY
CONTRACT OR STATUTE.


 


(H)                                 “DESIGNATED SUBSIDIARIES” MEANS THE
SUBSIDIARIES THAT HAVE BEEN DESIGNATED BY THE BOARD FROM TIME TO TIME IN ITS
SOLE DISCRETION AS ELIGIBLE TO PARTICIPATE IN THE PLAN.

 

3

--------------------------------------------------------------------------------


 


(I)                                     “EMPLOYEE” MEANS ANY PERSON, INCLUDING
AN OFFICER, WHOSE CUSTOMARY EMPLOYMENT WITH THE COMPANY OR ONE OF ITS DESIGNATED
SUBSIDIARIES IS AT LEAST TWENTY (20) HOURS PER WEEK AND MORE THAN FIVE (5)
MONTHS IN ANY CALENDAR YEAR.


 


(J)                                     “ENTRY DATE” MEANS THE FIRST DAY OF EACH
OFFERING PERIOD.


 


(K)                                  “EXCHANGE ACT” MEANS THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.


 


(L)                                     “EXERCISE DATE” MEANS THE LAST TRADING
DAY ENDING ON OR BEFORE EACH JUNE 30 AND DECEMBER 31.


 


(M)                               “EXERCISE PRICE” MEANS THE PRICE PER SHARE OF
COMMON STOCK OFFERED IN A GIVEN OFFERING PERIOD DETERMINED AS PROVIDED IN
SECTION 7(B).


 


(N)                                 “FAIR MARKET VALUE” MEANS, WITH RESPECT TO A
SHARE OF COMMON STOCK, THE FAIR MARKET VALUE AS DETERMINED UNDER SECTION 7(C).


 


(O)                                 “FIRST OFFERING DATE” MEANS THE COMMENCEMENT
DATE OF THE INITIAL PUBLIC OFFERING CONTEMPLATED BY THE REGISTRATION STATEMENT
ON FORM S-1 FILED BY THE COMPANY WITH THE SECURITIES AND EXCHANGE COMMISSION.


 


(P)                                 “OFFERING DATE” MEANS THE FIRST TRADING DAY
OF EACH OFFERING PERIOD; PROVIDED, THAT IN THE CASE OF AN INDIVIDUAL WHO BECOMES
ELIGIBLE TO BECOME A PARTICIPANT UNDER SECTION 3(B) AFTER THE FIRST TRADING DAY
OF AN OFFERING PERIOD, THE TERM “OFFERING DATE” SHALL MEAN THE FIRST TRADING DAY
OF THE OFFERING PERIOD COINCIDING WITH OR NEXT SUCCEEDING THE DAY ON WHICH THAT
INDIVIDUAL BECOMES ELIGIBLE TO BECOME A PARTICIPANT. OPTIONS GRANTED AFTER THE
FIRST DAY OF AN OFFERING PERIOD WILL BE SUBJECT TO THE SAME TERMS AS THE OPTIONS
GRANTED ON THE FIRST TRADING DAY OF SUCH OFFERING PERIOD EXCEPT THAT THEY WILL
HAVE A DIFFERENT GRANT DATE AND, BECAUSE THEY EXPIRE AT THE SAME TIME AS THE
OPTIONS GRANTED ON THE FIRST TRADING DAY OF SUCH OFFERING PERIOD, A SHORTER
TERM.


 


(Q)                                 “OFFERING PERIOD” MEANS, SUBJECT TO
ADJUSTMENT AS PROVIDED IN SECTION 4(B), (I) WITH RESPECT TO THE FIRST OFFERING
PERIOD, THE PERIOD BEGINNING ON THE FIRST OFFERING DATE AND ENDING ON JUNE 30,
2005, AND (II) WITH RESPECT TO EACH OFFERING PERIOD THEREAFTER, THE PERIOD
BEGINNING ON THE FIRST TRADING DAY AFTER EACH EXERCISE DATE AND TERMINATING ON
THE IMMEDIATELY FOLLOWING EXERCISE DATE.


 


(R)                                    “OFFICER” MEANS A PERSON WHO IS AN
OFFICER OF THE COMPANY WITHIN THE MEANING OF SECTION 16 UNDER THE EXCHANGE ACT
AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER.


 


(S)                                  “PARTICIPANT” MEANS AN EMPLOYEE
AUTOMATICALLY ENROLLED IN THE PLAN PURSUANT TO SECTION 5(B) HEREOF, OR AN
EMPLOYEE WHO HAS ELECTED TO PARTICIPATE IN THE PLAN BY FILING AN ENROLLMENT
AGREEMENT WITH THE COMPANY AS PROVIDED IN SECTION 5(A) HEREOF.


 


(T)                                    “PLAN” MEANS THIS OPTIONSXPRESS HOLDINGS,
INC. 2005 EMPLOYEE STOCK PURCHASE PLAN.

 

4

--------------------------------------------------------------------------------


 


(U)                                 “PLAN CONTRIBUTIONS” MEANS, WITH RESPECT TO
EACH PARTICIPANT, THE LUMP SUM CASH TRANSFERS, IF ANY, MADE BY THE PARTICIPANT
TO THE PLAN PURSUANT TO SECTION 6(A) OR 6(G)(II) HEREOF, PLUS THE AFTER-TAX
PAYROLL DEDUCTIONS, IF ANY, WITHHELD FROM THE COMPENSATION OF THE PARTICIPANT
AND CONTRIBUTED TO THE PLAN FOR THE PARTICIPANT AS PROVIDED IN SECTION 6 HEREOF,
AND ANY OTHER AMOUNTS CONTRIBUTED TO THE PLAN FOR THE PARTICIPANT IN ACCORDANCE
WITH THE TERMS OF THE PLAN.


 


(V)                                 “SUBSIDIARY” MEANS ANY CORPORATION, DOMESTIC
OR FOREIGN, OF WHICH THE COMPANY OWNS, DIRECTLY OR INDIRECTLY, 50% OR MORE OF
THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF STOCK, AND THAT OTHERWISE
QUALIFIES AS A “SUBSIDIARY CORPORATION” WITHIN THE MEANING OF SECTION 424(F) OF
THE CODE.


 


(W)                               “TRADING DAY” MEANS A DAY ON WHICH THE
NATIONAL STOCK EXCHANGES AND THE NASDAQ SYSTEM ARE OPEN FOR TRADING.


 


3.                                       ELIGIBILITY.

 


(A)                                  FIRST OFFERING DATE. ANY INDIVIDUAL WHO IS
AN EMPLOYEE AS OF THE FIRST OFFERING DATE SHALL BE ELIGIBLE TO BECOME A
PARTICIPANT AS OF THE FIRST OFFERING DATE.


 


(B)                                 SUBSEQUENT OFFERING DATES. ANY INDIVIDUAL
WHO HAS COMPLETED AT LEAST THREE (3) MONTHS OF EMPLOYMENT WITH THE COMPANY OR
ANY SUBSIDIARY AND WHO IS AN EMPLOYEE AS OF THE OFFERING DATE OF A GIVEN
OFFERING PERIOD SHALL BE ELIGIBLE TO BECOME A PARTICIPANT AS OF ANY ENTRY DATE
WITHIN THAT OFFERING PERIOD UNDER THE PLAN.


 


4.                                       OFFERING PERIODS.


 


(A)                                  IN GENERAL. THE PLAN SHALL GENERALLY BE
IMPLEMENTED BY A SERIES OF OFFERING PERIODS.


 


(B)                                 CHANGES BY COMMITTEE. THE COMMITTEE SHALL
HAVE THE POWER TO MAKE CHANGES TO THE DURATION AND/OR THE FREQUENCY OF OFFERING
PERIODS WITH RESPECT TO FUTURE OFFERINGS IF SUCH CHANGE IS ANNOUNCED AT LEAST
FIVE (5) DAYS PRIOR TO THE SCHEDULED BEGINNING OF THE FIRST OFFERING PERIOD TO
BE AFFECTED.


 


5.                                       PARTICIPATION.

 


(A)                                  ENTRY DATES. EMPLOYEES MEETING THE
ELIGIBILITY REQUIREMENTS OF SECTION 3(B) HEREOF AFTER THE FIRST OFFERING DATE
MAY ELECT TO PARTICIPATE IN THE PLAN COMMENCING ON ANY ENTRY DATE BY COMPLETING
AN ENROLLMENT AGREEMENT ON THE FORM PROVIDED BY THE COMPANY AND FILING THE
ENROLLMENT AGREEMENT WITH THE COMPANY ON OR PRIOR TO SUCH ENTRY DATE, UNLESS A
LATER TIME FOR FILING THE ENROLLMENT AGREEMENT IS SET BY THE COMMITTEE FOR ALL
ELIGIBLE EMPLOYEES WITH RESPECT TO A GIVEN OFFERING.


 


(B)                                 SPECIAL RULE FOR FIRST OFFERING DATE. ALL
EMPLOYEES WHO ARE ELIGIBLE AS OF THE FIRST OFFERING DATE SHALL AUTOMATICALLY
BECOME PARTICIPANTS IN THE PLAN AS OF THE FIRST OFFERING DATE.

 

5

--------------------------------------------------------------------------------


 


6.                                       PLAN CONTRIBUTIONS.

 


(A)                                  CONTRIBUTION BY PAYROLL DEDUCTION. EXCEPT
WITH RESPECT TO THE INITIAL OFFERING PERIOD, AND EXCEPT AS OTHERWISE AUTHORIZED
BY THE COMMITTEE, ALL CONTRIBUTIONS TO THE PLAN SHALL BE MADE ONLY BY PAYROLL
DEDUCTIONS. THE COMMITTEE MAY, BUT NEED NOT, PERMIT PARTICIPANTS TO MAKE
AFTER-TAX CONTRIBUTIONS TO THE PLAN AT SUCH TIMES AND SUBJECT TO SUCH TERMS AND
CONDITIONS AS THE COMMITTEE MAY IN ITS DISCRETION DETERMINE. ALL SUCH ADDITIONAL
CONTRIBUTIONS SHALL BE MADE IN A MANNER CONSISTENT WITH THE PROVISIONS OF
SECTION 423 OF THE CODE OR ANY SUCCESSOR THERETO, AND SHALL BE TREATED IN THE
SAME MANNER AS PAYROLL DEDUCTIONS CONTRIBUTED TO THE PLAN AS PROVIDED HEREIN.


 


(B)                                 PAYROLL DEDUCTION ELECTION ON ENROLLMENT
AGREEMENT. AT THE TIME A PARTICIPANT FILES THE ENROLLMENT AGREEMENT WITH RESPECT
TO AN OFFERING PERIOD, THE PARTICIPANT MAY AUTHORIZE PAYROLL DEDUCTIONS TO BE
MADE ON EACH PAYROLL DATE DURING THE PORTION OF THE OFFERING PERIOD THAT HE OR
SHE IS A PARTICIPANT IN AN AMOUNT NOT LESS THAN 1% AND NOT MORE THAN 15% OF THE
PARTICIPANT’S COMPENSATION ON EACH PAYROLL DATE DURING THE PORTION OF THE
OFFERING PERIOD THAT HE OR SHE IS A PARTICIPANT. THE AMOUNT OF PAYROLL
DEDUCTIONS MUST BE A WHOLE PERCENTAGE (E.G., 1%, 2%, 3%, ETC.) OF THE
PARTICIPANT’S COMPENSATION.


 


(C)                                  COMMENCEMENT OF PAYROLL DEDUCTIONS. EXCEPT
AS OTHERWISE DETERMINED BY THE COMMITTEE UNDER RULES APPLICABLE TO ALL
PARTICIPANTS, PAYROLL DEDUCTIONS FOR PARTICIPANTS ENROLLING IN THE PLAN AFTER
THE FIRST OFFERING DATE UNDER SECTION 5(A) SHALL COMMENCE WITH THE EARLIEST
ADMINISTRATIVELY PRACTICABLE PAYROLL PERIOD THAT BEGINS ON OR AFTER THE ENTRY
DATE WITH RESPECT TO WHICH THE PARTICIPANT FILES AN ENROLLMENT AGREEMENT IN
ACCORDANCE WITH SECTION 5(A).


 


(D)                                 AUTOMATIC CONTINUATION OF PAYROLL
DEDUCTIONS. UNLESS A PARTICIPANT ELECTS OTHERWISE PRIOR TO THE LAST EXERCISE
DATE OF AN OFFERING PERIOD, INCLUDING THE LAST EXERCISE DATE PRIOR TO
TERMINATION IN THE CASE OF AN OFFERING PERIOD TERMINATED UNDER SECTION 4(B) OR
4(C) HEREOF, SUCH PARTICIPANT SHALL BE DEEMED (I) TO HAVE ELECTED TO PARTICIPATE
IN THE IMMEDIATELY SUCCEEDING OFFERING PERIOD (AND, FOR PURPOSES OF SUCH
OFFERING PERIOD THE PARTICIPANT’S “ENTRY DATE” SHALL BE DEEMED TO BE THE FIRST
DAY OF SUCH OFFERING PERIOD) AND (II) TO HAVE AUTHORIZED THE SAME PAYROLL
DEDUCTION FOR THE IMMEDIATELY SUCCEEDING OFFERING PERIOD AS WAS IN EFFECT FOR
THE PARTICIPANT IMMEDIATELY PRIOR TO THE COMMENCEMENT OF THE SUCCEEDING OFFERING
PERIOD.


 


(E)                                  CHANGE OF PAYROLL DEDUCTION ELECTION. A
PARTICIPANT MAY DECREASE OR INCREASE THE RATE OR AMOUNT OF HIS OR HER PAYROLL
DEDUCTIONS DURING AN OFFERING PERIOD (WITHIN THE LIMITATIONS OF SECTION 6(B)
ABOVE) BY COMPLETING AND FILING WITH THE COMPANY A NEW ENROLLMENT AGREEMENT
AUTHORIZING A CHANGE IN THE RATE OR AMOUNT OF PAYROLL DEDUCTIONS; PROVIDED, THAT
A PARTICIPANT MAY NOT CHANGE THE RATE OR AMOUNT OF HIS OR HER PAYROLL DEDUCTIONS
MORE THAN ONCE IN ANY OFFERING PERIOD. EXCEPT AS OTHERWISE DETERMINED BY THE
COMMITTEE UNDER RULES APPLICABLE TO ALL PARTICIPANTS, THE CHANGE IN RATE OR
AMOUNT SHALL BE EFFECTIVE AS OF THE EARLIEST ADMINISTRATIVELY PRACTICABLE
PAYROLL PERIOD THAT BEGINS ON OR AFTER THE DATE THE COMMITTEE RECEIVES THE NEW
ENROLLMENT AGREEMENT. ADDITIONALLY, A PARTICIPANT MAY DISCONTINUE HIS OR HER
PARTICIPATION IN THE PLAN AS PROVIDED IN SECTION 13(A).


 


(F)                                    AUTOMATIC CHANGES IN PAYROLL DEDUCTION.
NOTWITHSTANDING THE FOREGOING, TO THE EXTENT NECESSARY TO COMPLY WITH SECTION
423(B)(8) OF THE CODE, SECTION 7(D) HEREOF, OR ANY OTHER APPLICABLE LAW, A
PARTICIPANT’S PAYROLL DEDUCTIONS FOR ANY CALENDAR YEAR MAY BE DECREASED,
INCLUDING TO 0%, AT SUCH TIME DURING SUCH CALENDAR YEAR THAT THE AGGREGATE OF
ALL PAYROLL

 

6

--------------------------------------------------------------------------------


 


DEDUCTIONS ACCUMULATED DURING SUCH CALENDAR YEAR ARE EQUAL TO $25,000. PAYROLL
DEDUCTIONS SHALL RECOMMENCE AT THE RATE PROVIDED IN THE PARTICIPANT’S ENROLLMENT
AGREEMENT AT THE BEGINNING OF THE FIRST OFFERING PERIOD BEGINNING IN THE
FOLLOWING CALENDAR YEAR, UNLESS THE PARTICIPANT TERMINATES PARTICIPATION AS
PROVIDED IN SECTION 13(A).


 


(G)                                 SPECIAL RULE FOR INITIAL OFFERING PERIOD.


 


(I)                                     PRIOR TO EFFECTIVENESS OF FORM S-8. NO
PAYROLL DEDUCTIONS SHALL BE MADE (AND NO PAYROLL DEDUCTION ELECTIONS SHALL BE
ACCEPTED) BY THE COMPANY FOR PARTICIPANTS DURING THE INITIAL OFFERING PERIOD
PRIOR TO THE TIME THAT A REGISTRATION STATEMENT WITH RESPECT TO THE SHARES OF
COMMON STOCK BEING OFFERED UNDER THE PLAN HAS BEEN FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION ON FORM S-8, AND IS EFFECTIVE. SUBJECT TO THE LIMITATIONS
PROVIDED IN SECTION 7(D), EACH PARTICIPANT SHALL BE ELIGIBLE TO PURCHASE SHARES
OF COMMON STOCK ON THE EXERCISE DATE OF THE INITIAL OFFERING PERIOD IN AN AMOUNT
EQUAL TO FIFTEEN (15%) PERCENT OF THE COMPENSATION THAT THE PARTICIPANT RECEIVES
DURING THE INITIAL OFFERING PERIOD.


 


(II)                                  AFTER EFFECTIVENESS OF FORM S-8. ONCE THE
REGISTRATION STATEMENT WITH RESPECT TO THE SHARES OF COMMON STOCK BEING OFFERED
UNDER THE PLAN HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON
FORM S-8, AND IS EFFECTIVE, A PARTICIPANT MAY, BUT NEED NOT, MAKE A PAYROLL
DEDUCTION ELECTION WITH RESPECT TO THE INITIAL OFFERING PERIOD BY FILING AN
ENROLLMENT AGREEMENT CONTAINING THE PAYROLL DEDUCTION ELECTION WITH THE COMPANY,
AS PROVIDED IN SECTION 6(B) ABOVE. A PARTICIPANT MAY ELECT A LOWER LEVEL OF
PARTICIPATION THAN THAT PROVIDED IN SECTION 6(G)(I) ABOVE WITH RESPECT TO THE
INITIAL OFFERING PERIOD AT THAT TIME, OR MAY WITHDRAW FROM THE PLAN. IF A
PAYROLL DEDUCTION IS ELECTED UNDER THIS SECTION 6(G)(II), PAYROLL DEDUCTIONS MAY
COMMENCE AS EARLY AS WITH THE FIRST PAY PERIOD BEGINNING AFTER THE FIRST
OFFERING DATE. SUBJECT TO THE OVERALL PARTICIPATION LEVEL SPECIFIED IN SECTION
6(G)(I), THE RATE OF PAYROLL DEDUCTION DURING THE INITIAL OFFERING PERIOD MAY
EXCEED THE MAXIMUM PERMITTED RATE UNDER SECTION 6(B) HEREOF TO MAKE UP FOR THE
PAYROLL DEDUCTIONS, IF ANY, WHICH WOULD OTHERWISE HAVE BEEN MADE PRIOR TO THE
EFFECTIVENESS OF THE FORM S-8 WITH RESPECT TO THE PLAN. IF A PAYROLL DEDUCTION
ELECTION IS MADE UNDER THIS SECTION 6(G)(II), PAYROLL DEDUCTIONS SHALL CONTINUE
AT THE RATE ELECTED BY THE PARTICIPANT, UP TO THE MAXIMUM PERMITTED RATE UNDER
SECTION 6(B) HEREOF, FOR SUBSEQUENT OFFERING PERIODS, UNLESS THE PARTICIPANT
MAKES A CHANGE PERMITTED UNDER SECTION 6(E) OR WITHDRAWS FROM THE PLAN UNDER
SECTION 13(A). ALTERNATIVELY, THE COMMITTEE MAY PERMIT PURCHASES ON THE EXERCISE
DATE OF THE INITIAL OFFERING PERIOD TO BE MADE BY DIRECT LUMP SUM CASH TRANSFER
BY THE PARTICIPANT.


 


(III)                               SUBSEQUENT OFFERING PERIODS. FOR ALL
OFFERING PERIODS SUBSEQUENT TO THE INITIAL OFFERING PERIOD, PURCHASES GENERALLY
MUST BE MADE VIA PAYROLL DEDUCTION. PARTICIPANTS IN THE INITIAL OFFERING PERIOD
WHO DO NOT MAKE A PAYROLL DEDUCTION ELECTION PURSUANT TO SECTION 6(G)(II) MUST
FILE AN ENROLLMENT AGREEMENT CONTAINING A PAYROLL DEDUCTION ELECTION WITH
RESPECT TO SUBSEQUENT OFFERING PERIODS WITH THE COMPANY PRIOR TO THE
COMMENCEMENT OF A SUBSEQUENT OFFERING PERIOD (UNLESS A LATER TIME FOR FILING IS
SET BY THE COMMITTEE FOR ALL PARTICIPANTS) IN ORDER TO MAKE FURTHER PURCHASES
UNDER THE PLAN. PAYROLL DEDUCTIONS FOR PARTICIPANTS REQUIRED TO FILE A PAYROLL
DEDUCTION ELECTION UNDER THIS SECTION 6(G)(III) SHALL COMMENCE, EXCEPT AS
OTHERWISE DETERMINED BY THE COMMITTEE UNDER RULES APPLICABLE TO ALL
PARTICIPANTS, EFFECTIVE AS OF THE EARLIEST ADMINISTRATIVELY PRACTICABLE PAYROLL
PERIOD THAT BEGINS ON OR AFTER THE FIRST DAY OF THE

 

7

--------------------------------------------------------------------------------


 


SUBSEQUENT OFFERING PERIOD. A PARTICIPANT WHO DOES NOT TIMELY FILE AN ENROLLMENT
AGREEMENT SHALL BE TREATED AS HAVING WITHDRAWN UNDER SECTION 13(A) HEREOF.


 


7.                                       GRANT OF OPTION.

 


(A)                                  SHARES OF COMMON STOCK SUBJECT TO OPTION.
ON A PARTICIPANT’S ENTRY DATE, SUBJECT TO THE LIMITATIONS SET FORTH IN SECTION
7(D) AND THIS SECTION 7(A), THE PARTICIPANT SHALL BE GRANTED AN OPTION TO
PURCHASE ON EACH SUBSEQUENT EXERCISE DATE DURING THE OFFERING PERIOD IN WHICH
SUCH ENTRY DATE OCCURS (AT THE EXERCISE PRICE DETERMINED AS PROVIDED IN SECTION
7(B) BELOW) UP TO A NUMBER OF SHARES OF COMMON STOCK DETERMINED BY DIVIDING SUCH
PARTICIPANT’S PLAN CONTRIBUTIONS ACCUMULATED PRIOR TO SUCH EXERCISE DATE AND
RETAINED IN THE PARTICIPANT’S ACCOUNT AS OF SUCH EXERCISE DATE BY THE EXERCISE
PRICE.


 


(B)                                 EXERCISE PRICE. THE EXERCISE PRICE PER SHARE
OF COMMON STOCK OFFERED TO EACH PARTICIPANT IN A GIVEN OFFERING PERIOD SHALL BE
THE APPLICABLE PERCENTAGE OF THE FAIR MARKET VALUE OF A SHARE OF COMMON STOCK ON
THE EXERCISE DATE.  THE APPLICABLE PERCENTAGE WITH RESPECT TO EACH OFFERING
PERIOD SHALL BE 95%, UNLESS AND UNTIL SUCH APPLICABLE PERCENTAGE IS INCREASED OR
DECREASED BY THE COMMITTEE, IN ITS SOLE DISCRETION, PROVIDED THAT ANY SUCH
INCREASE OR DECREASE IN THE APPLICABLE PERCENTAGE WITH RESPECT TO A GIVEN
OFFERING PERIOD MUST BE ESTABLISHED NOT LESS THAN FIFTEEN (15) DAYS PRIOR TO THE
OFFERING DATE THEREOF.


 


(C)                                  FAIR MARKET VALUE. THE FAIR MARKET VALUE OF
A SHARE OF COMMON STOCK ON A GIVEN DATE SHALL BE DETERMINED BY THE COMMITTEE IN
ITS DISCRETION; PROVIDED, THAT IF THERE IS A PUBLIC MARKET FOR THE COMMON STOCK,
THE FAIR MARKET VALUE PER SHARE SHALL BE EITHER (I) IF THE COMMON STOCK IS
LISTED ON A STOCK EXCHANGE, THE CLOSING PRICE OF THE COMMON STOCK ON SUCH
EXCHANGE ON SUCH DATE (OR, IN THE EVENT THAT THE COMMON STOCK IS NOT TRADED ON
SUCH DATE, ON THE IMMEDIATELY PRECEDING TRADING DATE), AS REPORTED IN THE WALL
STREET JOURNAL, (II) IN THE EVENT THE COMMON STOCK IS NOT TRADED ON A STOCK
EXCHANGE, THE CLOSING PRICE OF THE COMMON STOCK ON SUCH DATE (OR, IN THE EVENT
THAT THE COMMON STOCK IS NOT TRADED ON SUCH DATE, ON THE IMMEDIATELY PRECEDING
TRADING DATE), AS REPORTED BY THE NATIONAL ASSOCIATION OF SECURITIES DEALERS
AUTOMATED QUOTATION (NASDAQ) NATIONAL MARKET SYSTEM, (III) IF SUCH PRICE IS NOT
REPORTED, THE AVERAGE OF THE BID AND ASKED PRICES FOR THE COMMON STOCK ON SUCH
DATE (OR, IN THE EVENT THAT THE COMMON STOCK IS NOT TRADED ON SUCH DATE, ON THE
IMMEDIATELY PRECEDING TRADING DATE), AS REPORTED BY NASDAQ, OR (IV) IF NO SUCH
QUOTATIONS ARE AVAILABLE FOR A DATE WITHIN A REASONABLE TIME PRIOR TO THE
VALUATION DATE, THE VALUE OF THE COMMON STOCK AS DETERMINED BY THE COMMITTEE
USING ANY REASONABLE MEANS.  FOR PURPOSES OF THE FIRST OFFERING DATE, THE FAIR
MARKET VALUE OF A SHARE OF COMMON STOCK SHALL BE THE INITIAL PUBLIC OFFERING
PRICE AS SET FORTH IN THE FINAL PROSPECTUS FILED BY THE COMPANY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 424 UNDER THE SECURITIES ACT
OF 1933, AS AMENDED.


 


(D)                                 LIMITATION ON OPTION THAT MAY BE GRANTED.
NOTWITHSTANDING ANY PROVISION OF THE PLAN TO THE CONTRARY, NO PARTICIPANT SHALL
BE GRANTED AN OPTION UNDER THE PLAN (I) TO THE EXTENT THAT IF, IMMEDIATELY AFTER
THE GRANT, SUCH EMPLOYEE (INCLUDING ANY STOCK WHICH IS ATTRIBUTED TO SUCH
EMPLOYEE PURSUANT TO SECTION 424(D) OF THE CODE) WOULD OWN STOCK AND/OR HOLD
OUTSTANDING OPTIONS TO PURCHASE STOCK POSSESSING, IN THE AGGREGATE, 5% OR MORE
OF THE TOTAL COMBINED VOTING POWER OR VALUE OF ALL CLASSES OF STOCK OF THE
COMPANY OR OF ANY SUBSIDIARY OF THE COMPANY AS COMPUTED UNDER SECTION 423(B)(3)
OF THE CODE AND THE TREASURY REGULATIONS THEREUNDER, OR (II)

 

8

--------------------------------------------------------------------------------


 


TO THE EXTENT THAT HIS OR HER RIGHTS TO PURCHASE STOCK UNDER ALL EMPLOYEE STOCK
PURCHASE PLANS OF THE COMPANY AND ITS SUBSIDIARIES INTENDED TO QUALIFY UNDER
SECTION 423 OF THE CODE ACCRUE AT A RATE WHICH EXCEEDS $25,000 OF FAIR MARKET
VALUE OF STOCK (DETERMINED AT THE TIME SUCH OPTION IS GRANTED) FOR EACH CALENDAR
YEAR IN WHICH SUCH OPTION IS OUTSTANDING AT ANY TIME, AS DETERMINED IN
ACCORDANCE WITH SECTION 423(B)(8) OF THE CODE AND THE TREASURY REGULATIONS
THEREUNDER.


 


(E)                                  NO RIGHTS AS SHAREHOLDER. A PARTICIPANT
WILL HAVE NO INTEREST OR VOTING RIGHT IN SHARES COVERED BY HIS OPTION UNTIL SUCH
OPTION HAS BEEN EXERCISED.


 


8.                                       EXERCISE OF OPTIONS.

 


(A)                                  AUTOMATIC EXERCISE. A PARTICIPANT’S OPTION
FOR THE PURCHASE OF SHARES WILL BE EXERCISED AUTOMATICALLY ON EACH EXERCISE
DATE, AND THE MAXIMUM NUMBER OF FULL SHARES SUBJECT TO THE OPTION SHALL BE
PURCHASED FOR THE PARTICIPANT AT THE APPLICABLE EXERCISE PRICE WITH THE
ACCUMULATED PLAN CONTRIBUTIONS THEN CREDITED TO THE PARTICIPANT’S ACCOUNT UNDER
THE PLAN. DURING A PARTICIPANT’S LIFETIME, A PARTICIPANT’S OPTION TO PURCHASE
SHARES HEREUNDER IS EXERCISABLE ONLY BY THE PARTICIPANT.


 


(B)                                 CARRYOVER OF EXCESS CONTRIBUTIONS. ANY
AMOUNT REMAINING TO THE CREDIT OF A PARTICIPANT’S ACCOUNT AFTER THE PURCHASE OF
SHARES BY THE PARTICIPANT ON AN EXERCISE DATE, OR WHICH IS INSUFFICIENT TO
PURCHASE A FULL SHARE OF COMMON STOCK, SHALL REMAIN IN THE PARTICIPANT’S
ACCOUNT, AND BE CARRIED OVER TO THE NEXT OFFERING PERIOD, UNLESS THE PARTICIPANT
WITHDRAWS FROM PARTICIPATION IN THE PLAN OR ELECTS TO WITHDRAW HIS OR HER
ACCOUNT BALANCE IN ACCORDANCE WITH SECTION 10(C).


 


9.                                       ISSUANCE OF SHARES.

 


(A)                                  DELIVERY OF SHARES. AS PROMPTLY AS
PRACTICABLE AFTER EACH EXERCISE DATE, THE COMPANY SHALL ARRANGE FOR THE DELIVERY
TO EACH PARTICIPANT (OR THE PARTICIPANT’S BENEFICIARY), AS APPROPRIATE, OR TO A
CUSTODIAL ACCOUNT FOR THE BENEFIT OF EACH PARTICIPANT (OR THE PARTICIPANT’S
BENEFICIARY) AS APPROPRIATE, OF A CERTIFICATE REPRESENTING THE SHARES PURCHASED
UPON EXERCISE OF THE PARTICIPANT’S OPTION.


 


(B)                                 REGISTRATION OF SHARES. SHARES TO BE
DELIVERED TO A PARTICIPANT UNDER THE PLAN WILL BE REGISTERED IN THE NAME OF THE
PARTICIPANT OR IN THE NAME OF THE PARTICIPANT AND HIS OR HER SPOUSE, AS
REQUESTED BY THE PARTICIPANT.


 


(C)                                  COMPLIANCE WITH APPLICABLE LAWS. THE PLAN,
THE GRANT AND EXERCISE OF OPTIONS TO PURCHASE SHARES UNDER THE PLAN, AND THE
COMPANY’S OBLIGATION TO SELL AND DELIVER SHARES UPON THE EXERCISE OF OPTIONS TO
PURCHASE SHARES SHALL BE SUBJECT TO COMPLIANCE WITH ALL APPLICABLE FEDERAL,
STATE AND FOREIGN LAWS, RULES AND REGULATIONS AND THE REQUIREMENTS OF ANY STOCK
EXCHANGE ON WHICH THE SHARES MAY THEN BE LISTED.


 


(D)                                 WITHHOLDING. THE COMPANY MAY MAKE SUCH
PROVISIONS AS IT DEEMS APPROPRIATE FOR WITHHOLDING BY THE COMPANY PURSUANT TO
FEDERAL OR STATE TAX LAWS OF SUCH AMOUNTS AS THE COMPANY DETERMINES IT IS
REQUIRED TO WITHHOLD IN CONNECTION WITH THE PURCHASE OR SALE BY A PARTICIPANT OF
ANY COMMON STOCK ACQUIRED PURSUANT TO THE PLAN. THE COMPANY MAY REQUIRE A

 

9

--------------------------------------------------------------------------------


 


PARTICIPANT TO SATISFY ANY RELEVANT TAX REQUIREMENTS BEFORE AUTHORIZING ANY
ISSUANCE OF COMMON STOCK TO SUCH PARTICIPANT.


 


10.                                 PARTICIPANT ACCOUNTS.

 


(A)                                  BOOKKEEPING ACCOUNTS MAINTAINED. INDIVIDUAL
BOOKKEEPING ACCOUNTS WILL BE MAINTAINED FOR EACH PARTICIPANT IN THE PLAN TO
ACCOUNT FOR THE BALANCE OF HIS PLAN CONTRIBUTIONS, OPTIONS ISSUED, AND SHARES
PURCHASED UNDER THE PLAN. HOWEVER, ALL PLAN CONTRIBUTIONS MADE FOR A PARTICIPANT
SHALL BE DEPOSITED IN THE COMPANY’S GENERAL CORPORATE ACCOUNTS, AND NO INTEREST
SHALL ACCRUE OR BE CREDITED WITH RESPECT TO A PARTICIPANT’S PLAN CONTRIBUTIONS.
ALL PLAN CONTRIBUTIONS RECEIVED OR HELD BY THE COMPANY MAY BE USED BY THE
COMPANY FOR ANY CORPORATE PURPOSE, AND THE COMPANY SHALL NOT BE OBLIGATED TO
SEGREGATE OR OTHERWISE SET APART SUCH PLAN CONTRIBUTIONS FROM ANY OTHER
CORPORATE FUNDS.


 


(B)                                 PARTICIPANT ACCOUNT STATEMENTS. STATEMENTS
OF ACCOUNT WILL BE GIVEN TO PARTICIPANTS SEMI-ANNUALLY IN DUE COURSE FOLLOWING
EACH EXERCISE DATE, WHICH STATEMENTS WILL SET FORTH THE AMOUNTS OF PAYROLL
DEDUCTIONS, THE PER SHARE PURCHASE PRICE, THE NUMBER OF SHARES PURCHASED AND THE
REMAINING CASH BALANCE, IF ANY.


 


(C)                                  WITHDRAWAL OF ACCOUNT BALANCE FOLLOWING
EXERCISE DATE. A PARTICIPANT MAY ELECT AT ANY TIME WITHIN THE FIRST THIRTY (30)
DAYS FOLLOWING ANY OFFERING PERIOD, OR AT SUCH OTHER TIME AS THE COMMITTEE MAY
FROM TIME TO TIME PRESCRIBE, TO RECEIVE IN CASH ANY AMOUNTS CARRIED-OVER IN
ACCORDANCE WITH SECTION 8(B). AN ELECTION UNDER THIS SECTION 10(C) SHALL NOT BE
TREATED AS A WITHDRAWAL FROM PARTICIPATION IN THE PLAN UNDER SECTION 13(A).


 


11.                                 DESIGNATION OF BENEFICIARY.

 


(A)                                  DESIGNATION. A PARTICIPANT MAY FILE A
WRITTEN DESIGNATION OF A BENEFICIARY WHO IS TO RECEIVE ANY SHARES AND CASH, IF
ANY, FROM THE PARTICIPANT’S ACCOUNT UNDER THE PLAN IN THE EVENT OF THE
PARTICIPANT’S DEATH SUBSEQUENT TO AN EXERCISE DATE ON WHICH THE PARTICIPANT’S
OPTION HEREUNDER IS EXERCISED BUT PRIOR TO DELIVERY TO THE PARTICIPANT OF SUCH
SHARES AND CASH. IN ADDITION, A PARTICIPANT MAY FILE A WRITTEN DESIGNATION OF A
BENEFICIARY WHO IS TO RECEIVE ANY CASH FROM THE PARTICIPANT’S ACCOUNT UNDER THE
PLAN IN THE EVENT OF THE PARTICIPANT’S DEATH PRIOR TO THE EXERCISE OF THE
OPTION.


 


(B)                                 CHANGE OF DESIGNATION. A PARTICIPANT’S
BENEFICIARY DESIGNATION MAY BE CHANGED BY THE PARTICIPANT AT ANY TIME BY WRITTEN
NOTICE. IN THE EVENT OF THE DEATH OF A PARTICIPANT AND IN THE ABSENCE OF A
BENEFICIARY VALIDLY DESIGNATED UNDER THE PLAN WHO IS LIVING AT THE TIME OF SUCH
PARTICIPANT’S DEATH, THE COMPANY SHALL DELIVER SUCH SHARES AND/OR CASH TO THE
EXECUTOR OR ADMINISTRATOR OF THE ESTATE OF THE PARTICIPANT, OR IF NO SUCH
EXECUTOR OR ADMINISTRATOR HAS BEEN APPOINTED (TO THE KNOWLEDGE OF THE COMPANY),
THE COMPANY, IN ITS DISCRETION, MAY DELIVER SUCH SHARES AND/OR CASH TO THE
SPOUSE OR TO ANY ONE OR MORE DEPENDENTS OR RELATIVES OF THE PARTICIPANT, OR IF
NO SPOUSE, DEPENDENT OR RELATIVE IS KNOWN TO THE COMPANY, THEN TO SUCH OTHER
PERSON AS THE COMPANY MAY DESIGNATE.


 


12.                                 TRANSFERABILITY. NEITHER PLAN CONTRIBUTIONS
CREDITED TO A PARTICIPANT’S ACCOUNT NOR ANY RIGHTS TO EXERCISE ANY OPTION OR
RECEIVE SHARES OF COMMON STOCK UNDER THE PLAN MAY BE ASSIGNED, TRANSFERRED,
PLEDGED OR OTHERWISE DISPOSED OF IN ANY WAY (OTHER THAN BY WILL OR THE LAWS

 

10

--------------------------------------------------------------------------------


 


OF DESCENT AND DISTRIBUTION, OR AS PROVIDED IN SECTION 11). ANY ATTEMPTED
ASSIGNMENT, TRANSFER, PLEDGE OR OTHER DISTRIBUTION SHALL BE WITHOUT EFFECT,
EXCEPT THAT THE COMPANY MAY TREAT SUCH ACT AS AN ELECTION TO WITHDRAW IN
ACCORDANCE WITH SECTION 13(A).

 


13.                                 WITHDRAWAL; TERMINATION OF EMPLOYMENT.

 


(A)                                  WITHDRAWAL. A PARTICIPANT MAY WITHDRAW FROM
THE PLAN AT ANY TIME AFTER THE COMPANY’S REGISTRATION STATEMENT ON FORM S-8 WITH
RESPECT TO THE PLAN IS EFFECTIVE BY GIVING WRITTEN NOTICE TO THE COMPANY.
PAYROLL DEDUCTIONS, IF ANY HAVE BEEN AUTHORIZED, SHALL CEASE AS SOON AS
ADMINISTRATIVELY PRACTICABLE AFTER RECEIPT OF THE PARTICIPANT’S NOTICE OF
WITHDRAWAL, AND, SUBJECT TO ADMINISTRATIVE PRACTICABILITY, NO FURTHER PURCHASES
SHALL BE MADE FOR THE PARTICIPANT’S ACCOUNT. ALL PLAN CONTRIBUTIONS CREDITED TO
THE PARTICIPANT’S ACCOUNT, IF ANY, AND NOT YET INVESTED IN COMMON STOCK, WILL BE
PAID TO THE PARTICIPANT AS SOON AS ADMINISTRATIVELY PRACTICABLE AFTER RECEIPT OF
THE PARTICIPANT’S NOTICE OF WITHDRAWAL. THE PARTICIPANT’S UNEXERCISED OPTIONS TO
PURCHASE SHARES PURSUANT TO THE PLAN AUTOMATICALLY WILL BE TERMINATED. PAYROLL
DEDUCTIONS WILL NOT RESUME ON BEHALF OF A PARTICIPANT WHO HAS WITHDRAWN FROM THE
PLAN (A “FORMER PARTICIPANT”) UNLESS THE FORMER PARTICIPANT ENROLLS IN A
SUBSEQUENT OFFERING PERIOD IN ACCORDANCE WITH SECTION 5(A) AND SUBJECT TO THE
RESTRICTION PROVIDED IN SECTION 13(B), BELOW.


 


(B)                                 EFFECT OF WITHDRAWAL ON SUBSEQUENT
PARTICIPATION. A FORMER PARTICIPANT WHO HAS WITHDRAWN FROM THE PLAN PURSUANT TO
THIS SECTION 13(B) SHALL NOT AGAIN BE ELIGIBLE TO PARTICIPATE IN THE PLAN PRIOR
TO THE BEGINNING OF THE OFFERING PERIOD THAT COMMENCES AT LEAST 12 MONTHS FROM
THE DATE THE FORMER PARTICIPANT WITHDREW, AND THE FORMER PARTICIPANT MUST SUBMIT
A NEW ENROLLMENT AGREEMENT IN ORDER TO AGAIN BECOME A PARTICIPANT AS OF THAT
DATE.


 


(C)                                  TERMINATION OF EMPLOYMENT. UPON TERMINATION
OF A PARTICIPANT’S CONTINUOUS STATUS AS AN EMPLOYEE PRIOR TO ANY EXERCISE DATE
FOR ANY REASON, INCLUDING RETIREMENT OR DEATH, THE PLAN CONTRIBUTIONS CREDITED
TO THE PARTICIPANT’S ACCOUNT AND NOT YET INVESTED IN COMMON STOCK WILL BE
RETURNED TO THE PARTICIPANT OR, IN THE CASE OF DEATH, TO THE PARTICIPANT’S
BENEFICIARY AS DETERMINED PURSUANT TO SECTION 11, AND THE PARTICIPANT’S OPTION
TO PURCHASE SHARES UNDER THE PLAN WILL AUTOMATICALLY TERMINATE.


 


14.                                 COMMON STOCK AVAILABLE UNDER THE PLAN.

 


(A)                                  NUMBER OF SHARES. SUBJECT TO ADJUSTMENT AS
PROVIDED IN SECTION 14(B) BELOW, THE MAXIMUM NUMBER OF SHARES OF THE COMPANY’S
COMMON STOCK THAT SHALL BE MADE AVAILABLE FOR SALE UNDER THE PLAN SHALL BE
500,000. SHARES OF COMMON STOCK SUBJECT TO THE PLAN MAY BE NEWLY ISSUED SHARES
OR SHARES REACQUIRED IN PRIVATE TRANSACTIONS OR OPEN MARKET PURCHASES. IF AND TO
THE EXTENT THAT ANY RIGHT TO PURCHASE RESERVED SHARES SHALL NOT BE EXERCISED BY
ANY PARTICIPANT FOR ANY REASON OR IF SUCH RIGHT TO PURCHASE SHALL TERMINATE AS
PROVIDED HEREIN, SHARES THAT HAVE NOT BEEN SO PURCHASED HEREUNDER SHALL AGAIN
BECOME AVAILABLE FOR THE PURPOSE OF THE PLAN UNLESS THE PLAN SHALL HAVE BEEN
TERMINATED, BUT ALL SHARES SOLD UNDER THE PLAN, REGARDLESS OF SOURCE, SHALL BE
COUNTED AGAINST THE LIMITATION SET FORTH ABOVE.


 


(B)                                 ADJUSTMENTS UPON CHANGES IN CAPITALIZATION;
CORPORATE TRANSACTIONS.


 


(I)                                     AT ANY TIME AFTER THE COMPLETION (THE
CLOSING AND FUNDING) OF THE COMPANY’S INITIAL PUBLIC OFFERING, IF THE
OUTSTANDING SHARES OF COMMON STOCK ARE INCREASED OR

 

11

--------------------------------------------------------------------------------


 


DECREASED, OR ARE CHANGED INTO OR ARE EXCHANGED FOR A DIFFERENT NUMBER OR KIND
OF SHARES, AS A RESULT OF ONE OR MORE REORGANIZATIONS, RESTRUCTURINGS,
RECAPITALIZATIONS, RECLASSIFICATIONS, STOCK SPLITS, REVERSE STOCK SPLITS, STOCK
DIVIDENDS OR THE LIKE, UPON AUTHORIZATION OF THE COMMITTEE, APPROPRIATE
ADJUSTMENTS SHALL BE MADE IN THE NUMBER AND/OR KIND OF SHARES, AND THE PER-SHARE
OPTION PRICE THEREOF, WHICH MAY BE ISSUED IN THE AGGREGATE AND TO ANY
PARTICIPANT UPON EXERCISE OF OPTIONS GRANTED UNDER THE PLAN.


 


(II)                                  IN THE EVENT OF THE PROPOSED DISSOLUTION
OR LIQUIDATION OF THE COMPANY, THE OFFERING PERIOD WILL TERMINATE IMMEDIATELY
PRIOR TO THE CONSUMMATION OF SUCH PROPOSED ACTION, UNLESS OTHERWISE PROVIDED BY
THE COMMITTEE.


 


(III)                               IN THE EVENT OF A PROPOSED SALE OF ALL OR
SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS, OR THE MERGER OF THE COMPANY WITH OR
INTO ANOTHER CORPORATION (EACH, A “SALE TRANSACTION”), EACH OPTION UNDER THE
PLAN SHALL BE ASSUMED OR AN EQUIVALENT OPTION SHALL BE SUBSTITUTED BY SUCH
SUCCESSOR CORPORATION OR A PARENT OR SUBSIDIARY OF SUCH SUCCESSOR CORPORATION,
UNLESS THE COMMITTEE DETERMINES, IN THE EXERCISE OF ITS SOLE DISCRETION AND IN
LIEU OF SUCH ASSUMPTION OR SUBSTITUTION, TO SHORTEN THE OFFERING PERIOD THEN IN
PROGRESS BY SETTING A NEW EXERCISE DATE (THE “NEW EXERCISE DATE”). IF THE
COMMITTEE SHORTENS THE OFFERING PERIOD THEN IN PROGRESS IN LIEU OF ASSUMPTION OR
SUBSTITUTION IN THE EVENT OF A SALE TRANSACTION, THE COMMITTEE SHALL NOTIFY EACH
PARTICIPANT IN WRITING, AT LEAST TEN (10) DAYS PRIOR TO THE NEW EXERCISE DATE,
THAT THE EXERCISE DATE FOR SUCH PARTICIPANT’S OPTION HAS BEEN CHANGED TO THE NEW
EXERCISE DATE AND THAT SUCH PARTICIPANT’S OPTION WILL BE EXERCISED AUTOMATICALLY
ON THE NEW EXERCISE DATE, UNLESS PRIOR TO SUCH DATE THE PARTICIPANT HAS
WITHDRAWN FROM THE PLAN AS PROVIDED IN SECTION 13(A). FOR PURPOSES OF THIS
SECTION 14(B), AN OPTION GRANTED UNDER THE PLAN SHALL BE DEEMED TO HAVE BEEN
ASSUMED IF, FOLLOWING THE SALE TRANSACTION, THE OPTION CONFERS THE RIGHT TO
PURCHASE, FOR EACH SHARE OF OPTION STOCK SUBJECT TO THE OPTION IMMEDIATELY PRIOR
TO THE SALE TRANSACTION, THE CONSIDERATION (WHETHER STOCK, CASH OR OTHER
SECURITIES OR PROPERTY) RECEIVED IN THE SALE TRANSACTION BY HOLDERS OF COMMON
STOCK FOR EACH SHARE OF COMMON STOCK HELD ON THE EFFECTIVE DATE OF THE SALE
TRANSACTION (AND IF SUCH HOLDERS WERE OFFERED A CHOICE OF CONSIDERATION, THE
TYPE OF CONSIDERATION CHOSEN BY THE HOLDERS OF A MAJORITY OF THE OUTSTANDING
SHARES OF COMMON STOCK); PROVIDED, THAT IF THE CONSIDERATION RECEIVED IN THE
SALE TRANSACTION WAS NOT SOLELY COMMON STOCK OF THE SUCCESSOR CORPORATION OR ITS
PARENT (AS DEFINED IN SECTION 424(E) OF THE CODE), THE COMMITTEE MAY, WITH THE
CONSENT OF THE SUCCESSOR CORPORATION AND THE PARTICIPANT, PROVIDE FOR THE
CONSIDERATION TO BE RECEIVED UPON EXERCISE OF THE OPTION TO BE SOLELY COMMON
STOCK OF THE SUCCESSOR CORPORATION OR ITS PARENT EQUAL IN FAIR MARKET VALUE TO
THE PER SHARE CONSIDERATION RECEIVED BY THE HOLDERS OF COMMON STOCK IN THE SALE
TRANSACTION.


 


(IV)                              IN ALL CASES, THE COMMITTEE SHALL HAVE SOLE
DISCRETION TO EXERCISE ANY OF THE POWERS AND AUTHORITY PROVIDED UNDER THIS
SECTION 14, AND THE COMMITTEE’S ACTIONS HEREUNDER SHALL BE FINAL AND BINDING ON
ALL PARTICIPANTS. NO FRACTIONAL SHARES OF STOCK SHALL BE ISSUED UNDER THE PLAN
PURSUANT TO ANY ADJUSTMENT AUTHORIZED UNDER THE PROVISIONS OF THIS SECTION 14.


 


15.                                 ADMINISTRATION.

 


(A)                                  COMMITTEE. THE PLAN SHALL BE ADMINISTERED
BY THE COMMITTEE. THE COMMITTEE SHALL HAVE THE AUTHORITY TO INTERPRET THE PLAN,
TO PRESCRIBE, AMEND AND RESCIND RULES AND REGULATIONS RELATING TO THE PLAN, AND
TO MAKE ALL OTHER DETERMINATIONS NECESSARY OR ADVISABLE FOR

 

12

--------------------------------------------------------------------------------


 


THE ADMINISTRATION OF THE PLAN. THE ADMINISTRATION, INTERPRETATION, OR
APPLICATION OF THE PLAN BY THE COMMITTEE SHALL BE FINAL, CONCLUSIVE AND BINDING
UPON ALL PERSONS.


 


(B)                                 REQUIREMENTS OF EXCHANGE ACT.
NOTWITHSTANDING THE PROVISIONS OF SECTION 15(A) ABOVE, IN THE EVENT THAT RULE
16B-3 PROMULGATED UNDER THE EXCHANGE ACT OR ANY SUCCESSOR PROVISION THERETO
(“RULE 16B-3”) PROVIDES SPECIFIC REQUIREMENTS FOR THE ADMINISTRATORS OF PLANS OF
THIS TYPE, THE PLAN SHALL ONLY BE ADMINISTERED BY SUCH BODY AND IN SUCH A MANNER
AS SHALL COMPLY WITH THE APPLICABLE REQUIREMENTS OF RULE 16B-3. UNLESS PERMITTED
BY RULE 16B-3, NO DISCRETION CONCERNING DECISIONS REGARDING THE PLAN SHALL BE
AFFORDED TO ANY PERSON THAT IS NOT “DISINTERESTED” AS THAT TERM IS USED IN RULE
16B-3.


 


16.                                 AMENDMENT, SUSPENSION, AND TERMINATION OF
THE PLAN.

 


(A)                                  AMENDMENT OF THE PLAN. THE BOARD OR THE
COMMITTEE MAY AT ANY TIME, OR FROM TIME TO TIME, AMEND THE PLAN IN ANY RESPECT;
PROVIDED, THAT (I) EXCEPT AS OTHERWISE PROVIDED IN SECTION 4(C) HEREOF, NO SUCH
AMENDMENT MAY MAKE ANY CHANGE IN ANY OPTION THERETOFORE GRANTED WHICH ADVERSELY
AFFECTS THE RIGHTS OF ANY PARTICIPANT AND (II) THE PLAN MAY NOT BE AMENDED IN
ANY WAY THAT WILL CAUSE RIGHTS ISSUED UNDER THE PLAN TO FAIL TO MEET THE
REQUIREMENTS FOR EMPLOYEE STOCK PURCHASE PLANS AS DEFINED IN SECTION 423 OF THE
CODE OR ANY SUCCESSOR THERETO. TO THE EXTENT NECESSARY TO COMPLY WITH RULE 16B-3
UNDER THE EXCHANGE ACT, SECTION 423 OF THE CODE, OR ANY OTHER APPLICABLE LAW OR
REGULATION), THE COMPANY SHALL OBTAIN SHAREHOLDER APPROVAL OF ANY SUCH
AMENDMENT.


 


(B)                                 SUSPENSION OF THE PLAN. THE BOARD OR THE
COMMITTEE MAY, AS OF THE CLOSE OF ANY EXERCISE DATE, SUSPEND THE PLAN; PROVIDED,
THAT THE BOARD OR COMMITTEE PROVIDES NOTICE TO THE PARTICIPANTS AT LEAST FIVE
(5) BUSINESS DAYS PRIOR TO THE SUSPENSION. THE BOARD OR COMMITTEE MAY RESUME THE
NORMAL OPERATION OF THE PLAN AS OF ANY EXERCISE DATE; PROVIDED FURTHER, THAT THE
BOARD OR COMMITTEE PROVIDES NOTICE TO THE PARTICIPANTS AT LEAST TWENTY (20)
BUSINESS DAYS PRIOR TO THE DATE OF TERMINATION OF THE SUSPENSION PERIOD. A
PARTICIPANT SHALL REMAIN A PARTICIPANT IN THE PLAN DURING ANY SUSPENSION PERIOD
(UNLESS HE OR SHE WITHDRAWS PURSUANT TO SECTION 13(A)), HOWEVER NO OPTIONS SHALL
BE GRANTED OR EXERCISED, AND NO PAYROLL DEDUCTIONS SHALL BE MADE IN RESPECT OF
ANY PARTICIPANT DURING THE SUSPENSION PERIOD. PARTICIPANTS SHALL HAVE THE RIGHT
TO WITHDRAW CARRYOVER FUNDS PROVIDED IN SECTION 10(C) THROUGHOUT ANY SUSPENSION
PERIOD. THE PLAN SHALL RESUME ITS NORMAL OPERATION UPON TERMINATION OF A
SUSPENSION PERIOD.


 


(C)                                  TERMINATION OF THE PLAN. THE PLAN AND ALL
RIGHTS OF EMPLOYEES HEREUNDER SHALL TERMINATE ON THE EARLIEST OF:


 


(I)                                     THE EXERCISE DATE THAT PARTICIPANTS
BECOME ENTITLED TO PURCHASE A NUMBER OF SHARES GREATER THAN THE NUMBER OF
RESERVED SHARES REMAINING AVAILABLE FOR PURCHASE UNDER THE PLAN;


 


(II)                                  SUCH DATE AS IS DETERMINED BY THE BOARD IN
ITS DISCRETION; OR


 


(III)                               THE LAST EXERCISE DATE IMMEDIATELY PRECEDING
THE TENTH (10TH) ANNIVERSARY OF THE PLAN’S EFFECTIVE DATE.

 

13

--------------------------------------------------------------------------------


 

In the event that the Plan terminates under circumstances described in Section
16(c)(i) above, reserved shares remaining as of the termination date shall be
sold to Participants on a pro rata basis, based on the relative value of their
cash account balances in the Plan as of the termination date.

 


17.                                 NOTICES. ALL NOTICES OR OTHER COMMUNICATIONS
BY A PARTICIPANT TO THE COMPANY UNDER OR IN CONNECTION WITH THE PLAN SHALL BE
DEEMED TO HAVE BEEN DULY GIVEN WHEN RECEIVED IN THE FORM SPECIFIED BY THE
COMPANY AT THE LOCATION, OR BY THE PERSON, DESIGNATED BY THE COMPANY FOR THE
RECEIPT THEREOF.

 


18.                                 EXPENSES OF THE PLAN. ALL COSTS AND EXPENSES
INCURRED IN ADMINISTERING THE PLAN SHALL BE PAID BY THE COMPANY, EXCEPT THAT ANY
STAMP DUTIES OR TRANSFER TAXES APPLICABLE TO PARTICIPATION IN THE PLAN MAY BE
CHARGED TO THE ACCOUNT OF SUCH PARTICIPANT BY THE COMPANY.

 


19.                                 NO EMPLOYMENT RIGHTS. THE PLAN DOES NOT,
DIRECTLY OR INDIRECTLY, CREATE ANY RIGHT FOR THE BENEFIT OF ANY EMPLOYEE OR
CLASS OF EMPLOYEES TO PURCHASE ANY SHARES UNDER THE PLAN, OR CREATE IN ANY
EMPLOYEE OR CLASS OF EMPLOYEES ANY RIGHT WITH RESPECT TO CONTINUATION OF
EMPLOYMENT BY THE COMPANY OR ANY SUBSIDIARY, AND IT SHALL NOT BE DEEMED TO
INTERFERE IN ANY WAY WITH THE RIGHT OF THE COMPANY OR ANY SUBSIDIARY TO
TERMINATE, OR OTHERWISE MODIFY, AN EMPLOYEE’S EMPLOYMENT AT ANY TIME.

 


20.                                 APPLICABLE LAW. THE INTERNAL LAWS OF THE
STATE OF DELAWARE SHALL GOVERN ALL MATTERS RELATING TO THIS PLAN EXCEPT TO THE
EXTENT (IF ANY) SUPERSEDED BY THE LAWS OF THE UNITED STATES.

 


21.                                 ADDITIONAL RESTRICTIONS OF RULE 16B-3. THE
TERMS AND CONDITIONS OF OPTIONS GRANTED HEREUNDER TO, AND THE PURCHASE OF SHARES
BY, PERSONS SUBJECT TO SECTION 16 OF THE EXCHANGE ACT SHALL COMPLY WITH THE
APPLICABLE PROVISIONS OF RULE 16B-3. THIS PLAN SHALL BE DEEMED TO CONTAIN, AND
SUCH OPTIONS SHALL CONTAIN, AND THE SHARES ISSUED UPON EXERCISE THEREOF SHALL BE
SUBJECT TO, SUCH ADDITIONAL CONDITIONS AND RESTRICTIONS AS MAY BE REQUIRED BY
RULE 16B-3 TO QUALIFY FOR THE MAXIMUM EXEMPTION FROM SECTION 16 OF THE EXCHANGE
ACT WITH RESPECT TO PLAN TRANSACTIONS.

 


22.                                 EFFECTIVE DATE. SUBJECT TO ADOPTION OF THE
PLAN BY THE BOARD, THE PLAN SHALL BECOME EFFECTIVE ON THE FIRST OFFERING DATE.
THE BOARD SHALL SUBMIT THE PLAN TO THE SHAREHOLDERS OF THE COMPANY FOR APPROVAL
WITHIN TWELVE MONTHS AFTER THE DATE THE PLAN IS ADOPTED BY THE BOARD.

 

14

--------------------------------------------------------------------------------